Citation Nr: 1145237	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  10-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an increased compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to June 1980 and from December 1987 to August 1995.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  By that rating action, the RO, in pertinent part, continued 10 percent and noncompensable disability ratings assigned to the service-connected low back disorder and bilateral hearing loss, respectively.  The Veteran appealed the RO's December 2008 rating action to the Board.   Jurisdiction of the appeal currently resides with the Detroit, Michigan RO. 

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  

The issues of entitlement to a cervical spine disorder and undiagnosed disabilities as a result of service in Southwest Asia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board has determined that a remand of the increased rating claims on appeal is warranted in order to provide the Veteran with VA spine, neurological and audiological examinations to determine the current severity of his service-connected low back disorder and bilateral hearing loss.  

The Veteran seeks an increased rating for his low back disorder and bilateral hearing loss.  He contends that his low back disorder and bilateral hearing loss are more severely disabling than reflected by the currently assigned 10 percent and noncompensable disability ratings assigned, respectively.  In this regard, during his November 2010 hearing before the undersigned, the Veteran testified that symptoms associated with his low back disability and bilateral hearing loss had increased in severity since he was previously examined by VA in August 2008 (spine examination) and September 2008 (audiological examination).  (Transcript (T.) at pages (pgs.) 10, 14)).  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, prior to further appellate review of the increased evaluation claims on appeal, the Board finds that additional spine, neurological and audiological examinations are necessary to determine the current severity of the service-connected low back disorder and bilateral hearing loss.  

In addition, in January 2011, VA received additional VA treatment records in support of the Veteran's appeal.  As a waiver of initial RO consideration was not provided with this evidence, a remand is necessary.  38 C.F.R. § 20.1304 (2011).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected degenerative joint disease of the lumbar spine.  In reporting the manifestations of the Veteran's degenerative joint disease, the examiners must report the following: 
i. the Veteran's range of motion with respect to flexion, extension, lateral flexion, and rotation; 

ii. whether there is ankylosis of the lumbar spine, either favorable or unfavorable, and if so, whether it results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Note that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis; 

iii. whether there are associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment; 

iv. whether because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the lumbar spine, the Veteran's range of lumbar spine motion should be considered normal for that individual, even though it does not conform to the normal range of motion; 

v. whether there is a lack of normal endurance; functional loss due to pain and pain on use including that experienced during flare ups; weakened movement, excess fatigability, and incoordination; and the effects of the disability on the Veteran's ordinary activity; 

vi. whether the Veteran has incapacitating episodes, and if so, the total duration of such episodes during the past 12 months.  Note:  An incapacitating episode is a period of acute signs and symptoms due to degenerative disc disease that requires bed rest prescribed by a physician and treatment by a physician. 

The examiners should provide a complete rationale for any opinion given and should reconcile the opinion with any competing medical evidence of record. 

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss. The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss in each ear at 500, 1000, 2000, 3000, and 4000 Hertz , provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner should comment upon the functional effects of the Veteran's bilateral hearing loss on his daily activities.

The examiner should provide a complete rationale for any opinion given and should reconcile the opinion with any competing medical evidence of record. 

4.  The RO must notify the Veteran that it is his responsibility to report for the above-scheduled examinations and to cooperate in the development of his increased evaluation claims on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the increased rating claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Readjudicate the increased evaluation claims on appeal.  Consideration should be given to the possibility of "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case that addresses all the evidence received since the February 2010 statement of the case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

